Name: 83/243/EEC: Commission Decision of 10 May 1983 on the list of establishments in the Republic of Botswana approved for the purposes of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  trade;  agri-foodstuffs;  Africa
 Date Published: 1983-05-19

 Avis juridique important|31983D024383/243/EEC: Commission Decision of 10 May 1983 on the list of establishments in the Republic of Botswana approved for the purposes of importing fresh meat into the Community Official Journal L 129 , 19/05/1983 P. 0070 - 0071 Finnish special edition: Chapter 3 Volume 16 P. 0108 Swedish special edition: Chapter 3 Volume 16 P. 0108 Spanish special edition: Chapter 03 Volume 27 P. 0191 Portuguese special edition Chapter 03 Volume 27 P. 0191 *****COMMISSION DECISION of 10 May 1983 on the list of establishments in the Republic of Botswana approved for the purposes of importing fresh meat into the Community (83/243/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1) and 18 (1) (a) and (b) thereof, Whereas establishments in third countries cannot be authorized to export fresh meat to the Community unless they satisfy the general and special conditions laid down in Directive 72/462/EEC; Whereas Botswana has proposed, in accordance with Article 4 (3) of Directive 72/462/EEC, one establishment authorized to export to the Community; Whereas a Community on-the-spot visit has shown that the hygiene standards of this establishment are sufficient and it may therefore be approved in accordance with Article 4 (1) of the said Directive, for the importation of fresh meat into the Community; Whereas it should be recalled that imports of fresh meat are also subject to other Community veterinary legislation, particularly as regards health protection requirements; Whereas the conditions of importation of fresh meat from the establishment appearing in the Annex to this Decision remain subject to provisions laid down elsewhere and to the general provisions of the Treaty; whereas, in particular, the importation from third countries and the re-exportation to other Member States of certain categories of meat, such as meat weighing less than three kilograms, or meat containing residues of certain substances which are not yet covered by harmonized Community rules, remain subject to the health legislation of the importing Member State; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The establishment in Botswana appearing in the Annex is hereby approved for the import of fresh meat into the Community pursuant to the said Annex. 2. Imports from the establishment referred to in paragraph 1 shall remain subject to the Community veterinary provisions laid down elsewhere, and, in particular those concerning health protection requirements. Article 2 Member States shall prohibit imports of fresh meat coming from establishments other than the one appearing in the Annex. Article 3 This Decision shall apply from 1 June 1983. Article 4 This Decision is addressed to the Member States. Done at Brussels, 10 May 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. ANNEX LIST OF ESTABLISHMENTS 1.2.3 // // // // Establishment No // Establishment // Address // // // BOVINE MEAT Slaughterhouses and cutting premises 1.2.3 // // // // 1 // Botswana Meat Commission // Lobatse // // //